F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           NOV 23 1999
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 RICKY WYATT,

           Petitioner-Appellant,
 v.                                                       No. 99-7087
 BOBBY BOONE; ATTORNEY                              (D.C. No. 97-CV-261-S)
 GENERAL OF THE STATE OF                                  (E.D.Okla.)
 OKLAHOMA,

           Respondents-Appellees.


                             ORDER AND JUDGMENT           *




Before ANDERSON, KELLY and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Ricky Wyatt seeks a certificate of appealability to appeal the district court’s

denial of his 28 U.S.C. § 2255 motion. We deny a certificate of appealability and


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
dismiss the appeal.

      Wyatt was convicted in Oklahoma state court of first degree burglary,

forcible sodomy, first degree rape, and robbery with a dangerous weapon. The

Oklahoma Court of Criminal Appeals affirmed his convictions on October 20,

1993. In 1996, the state court denied Wyatt’s application for post-conviction

relief and the Oklahoma Court of Criminal Appeals affirmed that denial on

February 5, 1997. Wyatt filed his federal 28 U.S.C. § 2255 petition for habeas

corpus on April 24, 1997, alleging fifteen grounds for relief. The magistrate

judge found Wyatt was not entitled to relief. The district court adopted the

magistrate’s findings and denied Wyatt’s petition for writ of habeas corpus and

his request for a certificate of appealability.

      On appeal, Wyatt raises the same fifteen grounds for relief that he raised

with the district court: (1) the trial court erred in admitting the statement of

Dennis Miller when it had not been presented to defense counsel; (2) the trial

court erred in admitting evidence of his prior crime; (3) he was subjected to

double jeopardy because the robbery and the burglary arose from the same

transaction; (4) the trial court erred in denying his motion for continuance; (5) he

received ineffective assistance of appellate counsel; (6) he received ineffective

assistance of counsel at every stage of the criminal proceedings; (7) he received

ineffective assistance of trial counsel; (8) he was denied adequate time to prepare


                                            2
for trial; (9) the trial court erred in giving the jury “guilty” verdict forms rather

than “not guilty” verdict forms; (10) the trial court erred in admitting his coerced

written statement that violated   Miranda ; (11) the Oklahoma Court of Criminal

Appeals applied the incorrect law to his direct appeal; (12) expert testimony on

the credibility of the victim was reversible error; (13) the trial court erred in not

instructing the jury on corroboration of rape; (14) the trial court failed to

properly instruct the jury on the presumption of innocence; and (15) he was

denied the right to purchase the state’s exhibit of his statement to authorities.

       After careful review of the record, we conclude the analysis and

conclusions set forth in the magistrate’s report, as adopted by the district court,

are correct and that Wyatt’s challenge to the decision lacks merit. Therefore, we

adopt the magistrate’s findings and recommendation as the opinion of this court.

See Herrera v. International Union     , 73 F.3d 1056, 1057 (10th Cir. 1996)

(adopting district court’s opinion).

       Wyatt’s request for a certificate of appealability is DENIED and this

appeal is DISMISSED. The mandate shall issue forthwith.

                                                 Entered for the Court

                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                             3
Attachment not available electronically.